—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about January 23, 1996, which, in an action to recover for injuries sustained in a slip and fall at defendant’s hotel in Egypt, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to make a prima facie showing of entitlement to judgment as a matter of law under Egyptian law. The *86affidavit of the Egyptian attorney opining that there can be no liability under Egyptian law since the step over which plaintiff tripped was in compliance with Egypt’s codes, rules and regulations, relied on the affidavits of an Egyptian engineer and defendant’s employee, neither of whom claimed personal knowledge of the condition of the step or surrounding area at the time of the accident. The engineer’s inspection, six years after the accident, is hardly conclusive of that issue, if indeed even relevant. We would add that the attorney’s affidavit also did not contain sufficient information to enable the court to take judicial notice of Egyptian law, and further material should be adduced on that issue as well. Concur—Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.